717 S.E.2d 393 (2011)
STATE of North Carolina
v.
Gary Lamont HAYES, II.
No. 164P11.
Supreme Court of North Carolina.
August 25, 2011.
Marilyn G. Ozer, for Hayes, Gary Lamont, II.
Wiliam Hart, Senior Deputy Attorney General, for State of N.C.
*394 John G. Barnwell, Assistant Attorney General, for State of N.C.
Scott Thomas, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 27th of April 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."